Herlihy, J.
This is an appeal by the defendant from an order of Special Term denying its motion to dismiss the complaint. The defendant argued that the issues in this ease are the same as in a case between the same parties previously commenced in the Federal courts and that, therefore, the matter should be dismissed pursuant to CPLR 3211 (subd. [a], par. 4). We need not finally determine this question, which requires analysis of highly technical and complicated problems of patents, licensing and infringements, as the rights of the parties may be adequately preserved by interim injunctive relief hereinafter granted. (Cf. Wonek v. Richardson-Merrell, 40 Misc 2d 635.) In our opinion, the interests of justice would best be served by ordering a stay of all further proceedings (see CPLR 2201) in this action pending the outcome of the Federal court action without prejudice to either party’s right to move to vacate this stay upon proof of facts rendering continuance of the stay harmful (cf. Shanik v. Aller, 268 App. Div. 1007) and there is reserved to the parties herein the right to make such motions and/or amendments of pleadings in the action pending in the said District Court which might affect this action as they may deem advisable. The order appealed from is modified by striking therefrom the second decretal paragraph and substituting therefor a new decretal paragraph ordering a stay as set forth above and, as so modified, affirmed, without costs. Settle order on notice. Gibson, P. J., Reynolds, Aulisi and Staley, Jr., JJ., concur.